DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received November 20, 2020 (“Amendment”) has been entered.

Response to Arguments
The amendment received November 20, 2020 (“Amendment”) has been entered. 
Upon consideration, The previous rejection of record With respect to the rejection of Claims 1, 5-6 and 8-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by English translation of KR101979888B1 (Choi) and Claims 2- 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over English translation of KR101979888B1 (Choi) has been withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3-10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US2016/0308242A1 (Ju).


Regarding claim 1, Ju teaches a secondary battery pack [abs], which includes a battery cell assembly including a plurality of battery cells stacked on each other, an end plate covering the front and rear sides of the battery cell assembly [abs]. Ju teaches a secondary battery pack  [Fig. 1 ] comprising: a cell assembly [Fig. 1 #20] including a plurality of battery cells stacked side by side in a horizontal direction [0011], each battery cell defining a respective plane extending in a vertical direction perpendicular to the horizontal direction: and an end plate [Fig. 1] having a support part [Fig. 1; #50; 0011, 0020, 0060; i.e. two connecting bars 50 may be respectively disposed at the upper and lower portions of the secondary battery pack 10, and connected to the connecting parts 38 of the end plate 30, so as to combine the unit cell 20 disposed between the end plates 30] configured to support a bottom of the cell assembly [the connecting bars are configured to connect the endplates, and the bottom connecting bar provides the support for the bottom of the cell assembly], an outer side part [annotated Fig. 1 below] extending in the vertical direction from an end of the support part, and an inner side part [annotated Fig. 1 below] extending downward and inward from a top of the outer side part (annotated Fig. 2 below); the inner side part having a bottom that is remote from the top of the outer side part [depicted below in annotated Fig. 1].

    PNG
    media_image1.png
    549
    607
    media_image1.png
    Greyscale

Ju further teaches a movable wall [i.e. the claimed inner side part that is slidable in the horizontal direction; 0039] which is disposed between the at least one end plate and one side face of the unit cell; an elastic member which is disposed between the at least one end plate and the movable wall to apply a compression force to the one side face of the unit cell through the movable wall; and a connecting bar which is configured to connect the end plates with each other disposed on both opposite end sides of the at least one unit cell, wherein the at least one end plate includes: a convex part which is formed thereon so as to protrude in an opposite direction of the one side face of the unit cell, so that, when the movable wall moves to the end plate due to the unit cell being expanded [referring to the claimed “end plate being configured such that the bottom of the inner side part moves from the first position to the second position when the cell assembly expands in the horizontal direction”] while pressing the elastic members, the movable wall is housed therein; and a base part which is disposed at a circumference of convex part [0020; 0039]. Please note, Ju’s Figure 2 shows the end plate #30; Fig. 3 illustrates the movable wall and the configuration in relation to the end plate.  Also please refer to the Ju’s annotated Fig 2 below to illustrate the claimed features.


    PNG
    media_image2.png
    548
    698
    media_image2.png
    Greyscale



Regarding claim 3, Ju teaches the inner side part includes a first inner side part and a second inner side part  and a distance between a bottom of the first inner side part and a bottom 

    PNG
    media_image3.png
    583
    607
    media_image3.png
    Greyscale

Regarding claim 4, Ju teaches a distance between a top of the first inner side part and a top of the second inner side part is equal to or larger than a width of the cell assembly in the 

    PNG
    media_image4.png
    583
    607
    media_image4.png
    Greyscale


Regarding claim 5, Ju teaches the support part, the outer side part and the inner side part are integrally formed [Ju 0050-51; 0058; the movable wall 60 (i.e. inner part that is slidable) the elastic members 70 and the end plate 30) may be maintained with being integrally connected to each other].
Regarding claim 6, Ju teaches the inner side part extends from the top of the outer side part at an acute angle [please refer to the annotated figure 3 below of Ju]. 

    PNG
    media_image5.png
    758
    425
    media_image5.png
    Greyscale


Regarding claim 7, Ju teaches the inner side part includes a protruding part [depicted above in claim 1 #63; i.e. guide member insertion protrusions] that extends in the horizontal direction toward the outer side part [depicted above], the protruding part being configured to limit the movement of the inner side part to a preset distance in the horizontal direction [0045;  to prevent the movable wall 60 from being bent or deformed due to the expansion of the unit cell 20 and the force exerted by the elastic members 70 during operating the secondary battery pack 10. Therefore, sliding of guide member insertion protrusions 63 with respect to guide members 35 to be described below may be smoothly performed, and a position of the movable wall 60 with respect to the end plate 30 may be constantly maintained].

Regarding claim 8, as noted in claim 1, Ju teaches an end plate [Fig. 1 #30] comprising: a support part [Fig. 1#50; connecting bars] configured to support a bottom of a cell assembly including a plurality of battery cells stacked side by side in a horizontal direction, each battery cell defining a respective plane extending in a vertical direction perpendicular to the horizontal direction [Fig. 1; #50; 0011, 0020, 0060; i.e. two connecting bars 50 may be respectively disposed at the upper and lower portions of the secondary battery pack 10, and connected to the connecting parts 38 of the end plate 30, so as to combine the unit cell 20 disposed between the end plates 30] configured to support a bottom of the cell assembly [the connecting bars are configured to connect the endplates, and the bottom connecting bar provides the support for the bottom of the cell assembly].
Ju teaches the outer side part extending in the vertical direction from an end of the support part; and an inner side part extending downward and inward direction from a top of the outer side; the inner side part having a bottom that is remote from the top of the outer side part, wherein the bottom of the inner side part is slidable in the horizontal direction between a first position and a second position, the second position being closer to the outer side part than the first position, the end plate being configured such that the bottom of the inner side part moves 
Regarding claim 9, Ju teaches a battery pack comprising: the battery module according to claim 1: and a pack case configured to receive the battery module therein [para 0007].

Regarding claim 10, Ju teaches a vehicle comprising: the battery pack according to claim 9 [para 0005].

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1 is rejected under 35 U.S.C. 103 as being unpatentable over English translation of KR101979888B1 (Choi) in further view of US2016/0308242A1 (Ju)


Regarding claim 1, Choi teaches a battery module which includes a battery cell assembly including a plurality of battery cells stacked on each other, an end plate covering the front and rear sides of the battery cell assembly [abs]. Choi teaches a battery module  [Fig. 1 #10] comprising: a cell assembly [Fig. 1 #100] including a plurality of battery cells stacked side by side in a horizontal direction [0029], each battery cell defining a respective plane extending in a vertical direction perpendicular to the horizontal direction: and an end plate [Fig. 2  #200] having a support part [Fig. 1 #500] configured to support a bottom of the cell assembly, an outer side part [Fig. 5 #527] extending in the vertical direction from an end of the support part, and an inner side part [Fig. 5 #526] extending downward and inward from a top of the outer side part [0028-0030] (refer to Figure 2 , Figure 5 -depicted below); the inner side part having a bottom that is remote from the top of the outer side part [depicted below in annotated Fig. 2].
[AltContent: arrow][AltContent: textbox (Outer side part)][AltContent: arrow][AltContent: textbox (Inner side part)]
    PNG
    media_image6.png
    546
    496
    media_image6.png
    Greyscale


Choi is silent with respect to wherein the bottom of the inner side part is slidable in the horizontal direction between a first position and a second position, the second position being closer to the outer side part than the first position, the end plate being configured such that the bottom of the inner side part moves from the first position to the second position when the cell assembly expands in the horizontal direction.
	Ju teaches a secondary battery pack [abs], that is similar to the battery module of Choi, in that both have an end plates end plates which are disposed on both opposite end sides of the unit cell [0020]. Ju further teaches a movable wall [i.e. the claimed inner side part that is slidable in the horizontal direction; 0039] which is disposed between the at least one end plate and one side face of the unit cell; an elastic member which is disposed between the at least one end plate and the movable wall to apply a compression force to the one side face of the unit cell through the movable wall; and a connecting bar which is configured to connect the end plates with each other disposed on both opposite end sides of the at least one unit cell, wherein the at least one end plate includes: a convex part which is formed thereon so as to protrude in an opposite direction of the one side face of the unit cell, so that, when the movable wall moves to the end plate due to the unit cell being expanded [referring to the claimed “end plate being configured such that the bottom of the inner side part moves from the first position to the second position when the cell assembly expands in the horizontal direction”] while pressing the elastic members, the movable wall is housed therein; and a base part which is disposed at a circumference of convex part [0020; 0039]. Please note, Ju’s Figure 2 shows the end plate #30; Fig. 3 illustrates the movable wall and the configuration in relation to the end plate.  Also please refer to the Ju’s annotated Fig 2 below to illustrate the claimed features.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Choi to further incorporate the movable wall taught by Ju, to the endplate of Choi. As Ju teaches the movable wall enables the secondary battery pack to effectively resist a bending force due to a force exerted from inside during expanding the unit cell , and thereby a mechanical strength or durability of the secondary battery pack may be improved. Further, since the movable wall 60 moves in the convex part 33, it is possible to minimize an increase in a length of the secondary battery pack 10 [0043].


    PNG
    media_image2.png
    548
    698
    media_image2.png
    Greyscale




Allowable Subject Matter

Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

 and claim 8, “the support part includes a guide groove part into which the stop protrusion part of the inner side part extends, the guide groove part being a groove in the support part that extends in the horizontal direction between a first end and a second end that are being configured to limit movement of the inner side part in the horizontal direction.” The specification specifies on page 10-11 and 13, that the “stop protrusion part 251 may be formed in a protruding manner on 
the bottom of the inner side part 250. As the stop protrusion part 251 is inserted into the above-described guide grove part 211, its movement may be guided or limited, and through this, the movement of the inner side part 250 may be guided or limited. To this end, the stop protrusion part 251 and the guide grove part 211 may be respectively formed at corresponding locations on the bottom of the inner side part 250 and the upper surface of 
the support part 210.” The closest prior art is KR101979888B1 (Choi) in further view of US2016/0308242A1 (Ju) or Ju alone, which in combination do not teach the claimed features recited, “the support part includes a guide groove part into which the stop protrusion part of the inner side part extends, the guide groove part being a groove in the support part that extends in the horizontal direction between a first end and a second end that are being configured to limit movement of the inner side part in the horizontal direction.” Neither the cited references or related prior art provide a rationale to include the limitations of claim 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729